DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2018 has been considered.
Drawings
The drawings submitted on 12/27/2018 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited subset of substituents on the compounds of formulas 1, 2-1, 2-2 and 2-3, does not reasonably provide enablement for any arbitrary substituent.  The specification does not enable any make and use the invention commensurate in scope with these claims. The compounds 1, 2-1, 2-2 and 2-3 are defined by chemical groups that are either unsubstituted or substituted. Claim 1 provides a provision for at least one of the substituents to be selected from a well-defined group. However, the remaining substituents are not defined anywhere in the application and they therefore include chemical groups that may render the claimed invention inoperable. Examples of these groups include highly reactive groups that make the final compounds too unstable to handle, heavy metal-containing groups wherein the metals interfere with the intended purposes, exciton-quenching groups, polymeric groups that render the compounds unprocessable and/or the properties of the polymers overpower or interfere with the intended purposes, and radioactive chemical groups. Applicant has not provided enablement for the claimed device in which at least one of the compounds 1, 2-1, 2-2 and 2-3 has at least one of these substituents. The same issue is found in claims 2-20. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126472 A1 to Oh et al. in view of US 2009/0053488 A1 to Jinde et al. 
Regarding claim 1, Oh et al. discloses an OLED comprising two electrodes sandwiching an organic layer which includes a light emitting layer (EML) comprising a dopant and two hosts having the following formulas respectively

    PNG
    media_image1.png
    345
    477
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    210
    452
    media_image2.png
    Greyscale

For instance, the device in example 1 has a configuration of anode/HIL/HTL/EML/ETL/ EIL/cathode, wherein the EML has a triplet emitter dopant and, as the host materials, a combination of compounds A-33 and B-10 in a weight ratio of 4:1,

    PNG
    media_image3.png
    274
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    476
    402
    media_image4.png
    Greyscale

1+ and (n/d/n)1+ (see Table 1), wherein the material in the non-doped region is identical to the host material in the doped region (see Table 2). The use of this doped/non-doped stacking is to minimize or avoid concentration quenching of excitons in regions of increased dopant dosage so as to optimize the device efficiency (p. 1). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the device disclosed by Oh et al. by adapting the multilayered EML design of (doped/non-doped/doped)1+ or (non-doped/doped/non-doped)1+, wherein the doped layer is the EML disclosed by Oh et al. and the non-doped layer is absent of the triplet emitter dopant but otherwise identical to the doped layer, so as to avoid concentration quenching and consequently improve the luminescence output.
	Claims 2-15 and 17-18 are unpatentable as explained. Regarding claim 16, Jinde et al. recommends a thickness of each non-doped layer of 0.9-15 nm or 9-150 Å [0045]. Regarding claim 19, Oh et al. teaches green light-emitting dopant [0107].

20 is rejected under 35 U.S.C. 103 as being unpatentable over  Oh et al. in view of Jinde et al. as applied to claim 1 above, and further in view of US 2016/0133844 A1 to Kim et al.
	While Oh et al. teaches that the OLED may be applied to an organic light emitting diode display [0126], it fails to elaborate on the display. However, Kim et al., also directed to an OLED comprising an EML which includes a triplet emitter dopant and two different host materials (see Tables 1-3), discloses a flat panel display device comprising the OLED and a thin film transistor wherein the first electrode of the OLED is electrically connected to either the source or the drain of the transistor [0265]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to prepare the display disclosed by Oh et al. in the manner taught by Kim et al.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762